DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-11 and 14-22 in the reply filed on 5/28/2021 is acknowledged.  The traversal is on the ground(s) that it would not be a serious burden to perform a complete search and examination on more than just Group I.  This is not found persuasive because the method claims have additional components, such as the formation of a slurry and the manner of drying so that the electrode layer adheres to the current collector, that would require additional searching and consideration.
The requirement is still deemed proper and is therefore made FINAL.
Claims 12-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/28/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7-9, 11, 14, 15, 19, 20 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (U.S. Patent Publication 2013/0323592).
Regarding claims 1 and 15, Lee discloses a binder for an electrode comprising: an epoxy-phenolic resin and a rubber-based resin, wherein the epoxy-phenolic resin is formed from an epoxy-based resin, a multi-functional phenolic resin, which is formed from a reaction between a polyphenolic polymer and an aldehyde, and a curing agent, such as an amine (Paragraphs 0034, 0037, 0039, 0043).  Lee also discloses that the binder provides adhesion between the active material and current collector (Paragraph 0036).  Lee teaches that the electrode can be a cathode which comprises an active material, a conducting agent and a common binder that is different from the epoxy-phenolic resin binder (Paragraphs 0069, 0075, 0077).
As to claims 7 and 19, Lee teaches that the electrode components can be mixed with a solvent, such as N, N-dimethylformamide (Paragraph 0058).

As to claims 9 and 20, Lee discloses that the common binder can be polyvinylidene fluoride, carboxymethyl cellulose, etc. (Paragraph 0069).
Regarding claims 11, 14 and 22, Lee teaches that the cathode active material composition is coated on a current collector and dried (Paragraph 0079). 
Lee teaches every limitation of claims 1, 7-9, 11, 14, 15, 19, 20 and 22 of the present invention and thus anticipates the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. Patent Publication 2013/0323592) in view of Hallman (U.S. Patent 4992116).
The teachings of Lee have been discussed in paragraph 7 above.
Lee fails to disclose that the reaction to form the epoxy-phenolic binder is a Mannich reaction.
Hallman discloses that a Mannich reaction is a reaction between a polyalkenyl phenol, a formaldehyde, and an amine (Col. 3, Lines 4-14, 51-53), as recited in claims 2 and 16 of the present invention.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention that the reaction in Lee to form the binder is a Mannich reaction because Hallman teaches that a reaction between a polyphenolic polymer, formaldehyde and an amine is a Mannich reaction.
Claims 3-6, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. Patent Publication 2013/0323592) in view of Kimura (U.S. Patent Publication 2005/0142413).
The teachings of Lee have been discussed in paragraph 7 above.  Lee also teaches that the phenolic resin can be polyvinyl phenol and that the amine is a secondary amine (Paragraphs 0038 and 0043), as recited in claims 4, 5 and 17 of the present invention.
Lee fails to disclose that the amine can be chosen from the list of claim 3 and 17 of the present invention, that the polyphenolic polymer is a poly(4-vinylphenol) or poly(4-hydroxystyrene), and that the aldehyde is paraformaldehyde.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention to have used one of the amines listed in Kimura for the binder of Lee because Kimura teaches that these amines work effectively as a curing agent for a polyphenolic resin and aldehyde reaction.  It also would have been obvious to one of ordinary skill in the art that the polyvinyl phenol of Lee could be poly(4-vinylphenol) or poly(4-hydroxystyrene) because Kimura teaches that this is a desired polyvinyl phenol for a reaction with a formaldehyde.  Finally, it would have been obvious to one of ordinary skill in the art that the formaldehyde of Lee could be paraformaldehyde because Kimura teaches that this is a common formaldehyde used for this type of reaction. 
Claims 10 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. Patent Publication 2013/0323592) in view of Ohsawa (WO Publication 2016-158754) (U.S. Patent Publication 2018/0090766 will be used as an English translation).
The teachings of Lee have been discussed in paragraph 7 above.

Ohsawa discloses a negative electrode composition comprising 85-99.5% by mass of an active material, 0.5-15% by mass of a conductive aid, and 0.5-15% by mass of a binder, wherein the binder has 80-100% by mass of an aqueous binder comprising phenol resin and the rest is a common binder (Paragraphs 0239, 0240, 0243, 0246, 0248), as recited in claims 10 and 21 of the present invention.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention to have used the weight percentages of the components of the electrode material of Lee as taught by Ohsawa because Ohsawa teaches that this ratio allows for the components to be adhered together properly and for the electrode to have high conductivity and other improved properties.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545.  The examiner can normally be reached on Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/           Primary Examiner, Art Unit 1722